DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (Lometrexol).  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 73 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a disease responsive to lometrexol therapy by administering a composition comprising liposomal gamma polyglutamated lometrexol, does not reasonably provide enablement for a method for the treatment and prevention of disease (i.e. the treatment and prevention of any and all diseases) in a subject by administering a composition comprising liposomal gamma polyglutamated lometrexol.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
With regard to rejections under 35 USC 112(a) or 35 USC 112, first paragraph, the following factors are considered (MPEP 2164.01(a)):  a) Breadth of claims; b) Nature of invention; c) State of the prior art; d) Level of ordinary skill in the art; e) Level of predictability in the art; f) Amount of direction and guidance provided by the inventor; g) Working examples and; h) Level of experimentation needed to make or use the invention based on the content of the disclosure.  
a) The claim is breathtakingly broad: “A method for treating or preventing disease in a subject needing such treatment or prevention, the method comprising administering the liposomal composition of claim 1 to the subject.”  That is, inventor claims nothing less than the proverbial magic bullet, a method efficacious in treating and preventing any and all diseases in any and all hosts.  
The examiner notes that the specification explicitly teaches that cancer and autoimmune diseases are encompassed (specification page 3, [0010]).  
The examiner further notes that the specification explicitly teaches that the term treatment encompasses prophylactic or preventative treatment (page 44, [0092]).  
b,c) The nature of the invention is determined in part by the state of the prior art.  
As even a cursory perusal of the medicinal arts reveals, they have not advanced to the point where a single therapeutic method is efficacious in the treatment and prevention of any and all diseases.  Nor have the medicinal arts advanced to the point where complex diseases with a significant genetic component, such as cancer or autoimmune diseases, can be said to be prevented.  
d) The level of skill in the art is considered to be relatively high.
e) The level of predictability in the art is considered to be relatively low.  
The basis of all modern medicine and biology is, of course, chemistry.  Yet even under the best of circumstances, and more than two hundred years after Lavoisier laid the foundations of its modern practice, chemistry remains an experimental science.  Neither the medicinal/biological arts nor the chemical arts upon which they are based have advanced to the point where certainty has replaced the need for clinical and/or laboratory experimentation.
Cancer, for instance, is neither a simple disease, nor a single disease.  While some cancers can be treated in some hosts using specific compounds, the effective treatment - let alone prevention - of various forms of cancer remains highly unpredictable in the art.  
Note that the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art (MPEP 2164.03).  
f,g) The amount of direction provided by the inventor is considered to be determined by the specification and the working examples.  Inventor’s data do not demonstrate that administration of the instant liposomal composition comprising gamma polyglutamated lometrexol is efficacious in the treatment and prevention of any and all diseases.  
h) It would clearly require an undue amount of experimentation in order to determine if, in fact, the instant liposomal composition of gamma polyglutamated lometrexol is actually efficacious in the treatment and prevention of any and all diseases.  But, regardless of the amount of experimentation involved, inventor’s claim is simply not credible given inventor’s disclosure.  Note that the USPTO must determine if the asserted utility for the invention is credible based on the information disclosed in the application (see the discussion at MPEP 2107.03 VI).  

Claims 78 and 79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating cancer by administering a liposomal composition comprising gamma polyglutamated lometrexol where such treatment does not encompass prophylactic treatment or prevention, does not reasonably provide enablement for a method which encompasses prophylactic treatment or prevention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
With regard to rejections under 35 USC 112(a) or 35 USC 112, first paragraph, the following factors are considered (MPEP 2164.01(a)):  a) Breadth of claims; b) Nature of invention; c) State of the prior art; d) Level of ordinary skill in the art; e) Level of predictability in the art; f) Amount of direction and guidance provided by the inventor; g) Working examples and; h) Level of experimentation needed to make or use the invention based on the content of the disclosure.  
a) The claims are extraordinarily broad: “A method for treating cancer that  comprises administering an effective amount of the liposomal composition of claim 1 to a subject having or at risk of having cancer” (claim 78).  Claim 79 further defines the cancers.  
The examiner notes that the specification explicitly teaches that the term treatment encompasses prophylactic or preventative treatment (page 44, [0092]).  
b,c) The nature of the invention is determined in part by the state of the prior art.  
As even a cursory perusal of the medicinal arts reveals, they have not advanced to the point where complex diseases with a significant genetic component, such as cancer, can be said to be prevented.  
d) The level of skill in the art is considered to be relatively high.
e) The level of predictability in the art is considered to be relatively low.  
The basis of all modern medicine and biology is, of course, chemistry.  Yet even under the best of circumstances, and more than two hundred years after Lavoisier laid the foundations of its modern practice, chemistry remains an experimental science.  Neither the medicinal/biological arts nor the chemical arts upon which they are based have advanced to the point where certainty has replaced the need for clinical and/or laboratory experimentation.
Cancer is neither a simple disease, nor a single disease.  While some cancers can be treated in some hosts using specific compounds, the effective treatment - let alone prevention - of various forms of cancer remains highly unpredictable in the art.  
Note that the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art (MPEP 2164.03).  
f,g) The amount of direction provided by the inventor is considered to be determined by the specification and the working examples.  Inventor’s data do not demonstrate that the administration of the instant liposomal composition comprising gamma polyglutamated lometrexol prevents cancer.  
h) It would clearly require an undue amount of experimentation in order to determine if, in fact, the instant liposomal composition of gamma polyglutamated lometrexol actually prevents cancer.  But, regardless of the amount of experimentation involved, inventor’s claims to the prevention of a cancer are simply not credible given inventor’s disclosure.  Note that the USPTO must determine if the asserted utility for the invention is credible based on the information disclosed in the application (see the discussion at MPEP 2107.03 VI).  

Claim 83 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating cancer by administering the composition comprising the gamma polyglutamated lometrexol of claim 55 where the cancer cell expresses on its surface a folate receptor bound by the targeting moiety and where such treatment does not encompass prophylactic treatment or prevention, does not reasonably provide enablement for a method which encompasses prophylactic treatment or prevention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
With regard to rejections under 35 USC 112(a) or 35 USC 112, first paragraph, the following factors are considered (MPEP 2164.01(a)):  a) Breadth of claims; b) Nature of invention; c) State of the prior art; d) Level of ordinary skill in the art; e) Level of predictability in the art; f) Amount of direction and guidance provided by the inventor; g) Working examples and; h) Level of experimentation needed to make or use the invention based on the content of the disclosure.  
a) The claim is extraordinarily broad: “A method for treating cancer that  comprises administering an effective amount of the liposomal composition of claim 55 to a subject having or at risk or having a cancer cell that expresses on its surface a folate receptor bound by the targeting moiety.”  
The examiner notes that the specification explicitly teaches that the term treatment encompasses prophylactic or preventative treatment (page 44, [0092]).  
b,c) The nature of the invention is determined in part by the state of the prior art.  
As even a cursory perusal of the medicinal arts reveals, they have not advanced to the point where complex diseases with a significant genetic component, such as cancer, can be said to be prevented.  
d) The level of skill in the art is considered to be relatively high.
e) The level of predictability in the art is considered to be relatively low.  
The basis of all modern medicine and biology is, of course, chemistry.  Yet even under the best of circumstances, and more than two hundred years after Lavoisier laid the foundations of its modern practice, chemistry remains an experimental science.  Neither the medicinal/biological arts nor the chemical arts upon which they are based have advanced to the point where certainty has replaced the need for clinical and/or laboratory experimentation.
Cancer is neither a simple disease, nor a single disease.  While some cancers can be treated in some hosts using specific compounds, the effective treatment - let alone prevention - of various forms of cancer remains highly unpredictable in the art.  
Note that the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art (MPEP 2164.03).  
f,g) The amount of direction provided by the inventor is considered to be determined by the specification and the working examples.  Inventor’s data do not demonstrate that the administration of the instant liposomal composition comprising gamma polyglutamated lometrexol prevents cancer.  
h) It would clearly require an undue amount of experimentation in order to determine if, in fact, the instant liposomal composition of gamma polyglutamated lometrexol actually prevents cancer.  But, regardless of the amount of experimentation involved, inventor’s claims to the prevention of a cancer are simply not credible given inventor’s disclosure.  Note that the USPTO must determine if the asserted utility for the invention is credible based on the information disclosed in the application (see the discussion at MPEP 2107.03 VI).  

Claim 86 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a disorder of the immune system comprising administering a liposomal composition of claim 1 where such treatment does not encompass prophylactic treatment or prevention, does not reasonably provide enablement for a method which encompasses prophylactic treatment or prevention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
With regard to rejections under 35 USC 112(a) or 35 USC 112, first paragraph, the following factors are considered (MPEP 2164.01(a)):  a) Breadth of claims; b) Nature of invention; c) State of the prior art; d) Level of ordinary skill in the art; e) Level of predictability in the art; f) Amount of direction and guidance provided by the inventor; g) Working examples and; h) Level of experimentation needed to make or use the invention based on the content of the disclosure.  
a) The claim is extraordinarily broad: “A method for treating a disorder of the immune system that comprises administering an effective amount of the liposomal composition of claim 1, to a subject having or at risk of having a disorder of the immune system.”  
The examiner notes that the specification explicitly teaches that the term treatment encompasses prophylactic or preventative treatment (page 44, [0092]).  
b,c) The nature of the invention is determined in part by the state of the prior art.  
As even a cursory perusal of the medicinal arts reveals, they have not advanced to the point where complex diseases with a significant genetic component, such as, for instance, the autoimmune diseases rheumatoid arthritis, can be said to be prevented.  
d) The level of skill in the art is considered to be relatively high.
e) The level of predictability in the art is considered to be relatively low.  
The basis of all modern medicine and biology is, of course, chemistry.  Yet even under the best of circumstances, and more than two hundred years after Lavoisier laid the foundations of its modern practice, chemistry remains an experimental science.  Neither the medicinal/biological arts nor the chemical arts upon which they are based have advanced to the point where certainty has replaced the need for clinical and/or laboratory experimentation.
Note that the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art (MPEP 2164.03).  
f,g) The amount of direction provided by the inventor is considered to be determined by the specification and the working examples.  Inventor’s data do not demonstrate that the administration of the instant liposomal composition comprising gamma polyglutamated lometrexol prevents immune system diseases such as autoimmune diseases.  
h) It would clearly require an undue amount of experimentation in order to determine if, in fact, the instant liposomal composition of gamma polyglutamated lometrexol actually prevents diseases of the immune system.  But, regardless of the amount of experimentation involved, inventor’s claims to the prevention of a cancer are simply not credible given inventor’s disclosure.  Note that the USPTO must determine if the asserted utility for the invention is credible based on the information disclosed in the application (see the discussion at MPEP 2107.03 VI).  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The claim contains the trademark/trade name “….BIACORE®…”.  Note that where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  (Note the discussion at MPEP 2173.05(u)).  The metes and bounds of the claim are uncertain since the trademark or trade name cannot be used to identify any particular material or product.  A trademark or trade name identifies only a source of goods, and not the goods themselves.  

Claims 57 and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	The claims depend from a canceled claim (claim 25).  The intended metes and bounds of the claims are thus unclear.  

Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The phrase "such as" and the abbreviation “e.g.” (for example) render the claim indefinite because it is unclear whether the limitations following the phrase and abbreviation are part of the claimed invention.  See MPEP § 2173.05(d).  

Claim 79 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The phrases "such as" and “for example”, and the abbreviation “e.g.” (for example), render the claim indefinite because it is unclear whether the limitations following the phrases and abbreviation are part of the claimed invention.  See MPEP § 2173.05(d).  
Furthermore, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, the claim recites the broad recitation “…a non-hematologic malignancy…”, and the claim also recites “…including [emphasis added] such as for example, lung cancer, gastric cancer, [etc.]…” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 88 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	The composition which is administered is unclear because it is undefined.  (Inventor’s preliminary amendment deletes the entire clause with respect to dependency – which would define the composition.)  

Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim depends from a claim which is indefinite yet does not relieve the indefiniteness.  Claim 47 is also, therefore, indefinite.  

Allowable Subject Matter
Claims 1, 13, 14 ,16-18, 21, 22, 24, 27, 31, 33-35, 38, 48, 50-52, 55, 56, 64, 67, 68, 75, 76, 85 and 90-92 are allowed.  The subject matter of the remaining claims would be allowable one the 112(a) and 112(b) rejections outlined above have been overcome.  The following is a statement of reasons for the indication of allowable subject matter: 
Biol. Pharm. Bull. (2015), 38, pp. 461-469 may be taken as a representative example of the pertinent prior art.  The reference teaches liposomal pemetrexed (a member of the antifolate class of drugs as is lometrexol) utilized in the treatment of malignant pleural mesothelioma (abstract).  Pemetrexed is, of course, a known antifolate.  The reference does not, however, teach, show, suggest or make obvious the instant liposomal gamma polyglutamated lometrexol.  There is no motivation to modify the teachings of the prior art in order to encompass the liposomal encapsulation of the instant polyglutamated lometrexol.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        9/25/2022